Exhibit 10.1

Execution Version

THIRD AMENDMENT

TO

CREDIT AGREEMENT

AMONG

REX ENERGY CORPORATION,

as Borrower,

KEYBANK NATIONAL ASSOCIATION,

as Administrative Agent,

and

The Lenders Signatory Hereto

Effective as of April 20, 2009



--------------------------------------------------------------------------------

THIRD AMENDMENT TO CREDIT AGREEMENT

This THIRD AMENDMENT TO CREDIT AGREEMENT (this “Third Amendment”) executed
effective as of the 20th of April, 2009 (the “Third Amendment Effective Date”)
is among REX ENERGY CORPORATION, a corporation formed under the laws of the
State of Delaware (the “Borrower”); KEYBANK NATIONAL ASSOCIATION, as
administrative agent for the Lenders (in such capacity, together with its
successors, the “Administrative Agent”), and the Lenders signatory hereto.

Recitals

A. The Borrower, the Administrative Agent and the Lenders are parties to that
certain Credit Agreement dated as of September 28, 2007, as amended by that
certain First Amendment dated as of April 14, 2008, as amended by that certain
Second Amendment dated as of December 23, 2008 (the “Credit Agreement”),
pursuant to which the Lenders have made certain credit available to and on
behalf of the Borrower.

B. The Borrower, the Administrative Agent and the Lenders have agreed to amend
certain provisions of the Credit Agreement.

C. The Lenders have redetermined the Borrowing Base in the amount set forth
herein.

D. NOW, THEREFORE, in consideration of the premises and the mutual covenants
herein contained, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

Section 1. Defined Terms. Each capitalized term which is defined in the Credit
Agreement, but which is not defined in this Third Amendment, shall have the
meaning ascribed such term in the Credit Agreement. Unless otherwise indicated,
all section references in this Third Amendment refer to the Credit Agreement.

Section 2. Amendments to Credit Agreement.

2.1 Amendments to Section 1.02. Section 1.02 is hereby amended by deleting the
defined term “Applicable Margin” and replacing it with the following:

“‘Applicable Margin’ means, for any day, with respect to any ABR Loan or
Eurodollar Loan, or with respect to the Commitment Fee Rate, as the case may be,
the rate per annum set forth in the Borrowing Base Utilization Grid below based
upon the Borrowing Base Utilization Percentage then in effect:

 

Borrowing Base Utilization Grid  

Borrowing Base Utilization Percentage

   <33.0 %   ³ 33.0 %   ³ 66.0 %   ³ 90.0 %      <66.0 %   <90.0 %  

Eurodollar Loans

   1.750 %   2.000 %   2.250 %   2.500 %

ABR Loans

   0.500 %   0.750 %   1.000 %   1.250 %

Commitment Fee Rate

   0.375 %   0.375 %   0.500 %   0.500 %

 

Page 2



--------------------------------------------------------------------------------

Each change in the Applicable Margin shall apply during the period commencing on
the effective date of such change and ending on the date immediately preceding
the effective date of the next such change, provided, however, that if at any
time the Borrower fails to deliver a Reserve Report pursuant to Section 8.12(a),
then the “Applicable Margin” means the rate per annum set forth on the grid when
the Borrowing Base Utilization Percentage is at its highest level until the day
that such Reserve Report is delivered to the Administrative Agent, and as of
such delivery date and until the effective date of the next change in the
Applicable Margin, the Applicable Margin shall be based on the Borrowing Base
reflected by such Reserve Report.”

Section 3. Borrowing Base.

3.1. Borrowing Base. Pursuant to Section 2.07 of the Credit Agreement, the
Borrowing Base is hereby maintained at $80,000,000 until the next
Redetermination Date, subject to further adjustments from time to time pursuant
to Section 8.13(c) or Section 9.12.

Section 4. Conditions Precedent. The effectiveness of this Third Amendment is
subject to the receipt by the Administrative Agent of the following documents
and satisfaction of the other conditions provided in this Section 4, each of
which shall be reasonably satisfactory to the Administrative Agent in form and
substance:

4.1 Third Amendment. The Administrative Agent shall have received multiple
counterparts as requested of this Third Amendment from the Borrower and each
Lender.

4.2 Payment of Outstanding Invoices. Payment by the Borrower to the
Administrative Agent of all fees and other amounts due and payable on or prior
to the Third Amendment Effective Date, including, to the extent invoiced,
reimbursement or payment of all out-of-pocket expenses required to be reimbursed
or paid by the Borrower.

4.3 No Default. No Default or Event of Default shall have occurred and be
continuing as of the Third Amendment Effective Date.

Section 5. Representations and Warranties; Etc. The Borrower hereby affirms:
(a) that as of the date of execution and delivery of this Third Amendment, all
of the representations and warranties contained in each Loan Document to which
the Borrower is a party are true and correct in all material respects as though
made on and as of the Third Amendment Effective Date (unless made as of a
specific earlier date, in which case, was true as of such date); and (b) that
after giving effect to this Third Amendment and to the transactions contemplated
hereby, no Defaults exist under the Loan Documents or will exist under the Loan
Documents.

 

Page 3



--------------------------------------------------------------------------------

Section 6. Miscellaneous.

6.1 Confirmation. The provisions of the Credit Agreement (as amended by this
Third Amendment) shall remain in full force and effect in accordance with its
terms following the effectiveness of this Third Amendment.

6.2 Ratification and Affirmation of the Borrower. The Borrower hereby expressly
(a) acknowledges the terms of this Third Amendment, (b) ratifies and affirms its
obligations under the Credit Agreement and the other Security Instruments to
which it is a party, and (c) acknowledges, renews and extends its continued
liability under the Credit Agreement and the other Security Instruments to which
it is a party remains in full force and effect with respect to the Indebtedness
as amended hereby.

6.3 Counterparts. This Third Amendment may be executed by one or more of the
parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument.

6.4 Limited Waiver. Neither the execution by the Administrative Agent or the
Lenders of this Third Amendment, nor any other act or omission by the
Administrative Agent or the Lenders or their officers in connection herewith,
shall be deemed a waiver by the Administrative Agent or the Lenders of any
defaults which may exist, or which may occur in the future under the Credit
Agreement and/or the other Loan Documents, or any future defaults of the same
provision waived hereunder (collectively “Other Violations”). Similarly, nothing
contained in this Third Amendment shall directly or indirectly in any way
whatsoever either: (a) impair, prejudice or otherwise adversely affect the
Administrative Agent’s or the Lenders’ right at any time to exercise any right,
privilege or remedy in connection with the Loan Documents with respect to any
Other Violations, (b) amend or alter any provision of the Credit Agreement
(except as specifically amended herein), the other Loan Documents, or any other
contract or instrument, or (c) constitute any course of dealing or other basis
for altering any obligation of the Borrower or any right, privilege or remedy of
the Administrative Agent or the Lenders under the Credit Agreement, the other
Loan Documents, or any other contract or instrument. Nothing in this Third
Amendment shall be construed to be a consent by the Administrative Agent or the
Lenders to any Other Violations.

6.5 No Oral Agreement. THIS WRITTEN THIRD AMENDMENT, THE CREDIT AGREEMENT AND
THE OTHER LOAN DOCUMENTS EXECUTED IN CONNECTION HEREWITH AND THEREWITH REPRESENT
THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE
OF PRIOR, CONTEMPORANEOUS, OR UNWRITTEN ORAL AGREEMENTS OF THE PARTIES. THERE
ARE NO SUBSEQUENT ORAL AGREEMENTS BETWEEN THE PARTIES.

 

Page 4



--------------------------------------------------------------------------------

6.6 Governing Law. THIS THIRD AMENDMENT (INCLUDING, BUT NOT LIMITED TO, THE
VALIDITY AND ENFORCEABILITY HEREOF) SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS.

6.7 Release of Lenders. IN CONSIDERATION OF THIS THIRD AMENDMENT AND, SUBJECT TO
THE CONDITIONS STATED HEREIN, THE BORROWER HEREBY RELEASES, ACQUITS, FOREVER
DISCHARGES, AND COVENANTS NOT TO SUE, THE ADMINISTRATIVE AGENT AND EACH OF THE
LENDERS, ALONG WITH ALL OF THEIR BENEFICIARIES, OFFICERS, DIRECTORS, AGENTS,
EMPLOYEES, SERVANTS, ATTORNEYS AND REPRESENTATIVES, AS WELL AS THEIR RESPECTIVE
HEIRS, EXECUTORS, LEGAL REPRESENTATIVES, ADMINISTRATORS, PREDECESSORS IN
INTEREST, SUCCESSORS AND ASSIGNS (EACH INDIVIDUALLY, A “RELEASED PARTY” AND
COLLECTIVELY, THE “RELEASED PARTIES”) FROM ANY AND ALL CLAIMS, DEMANDS, DEBTS,
LIABILITIES, SUITS, OFFSETS AGAINST THE INDEBTEDNESS EVIDENCED BY THE LOAN
DOCUMENTS AND ACTIONS, CAUSES OF ACTION OR CLAIMS FOR RELIEF OF WHATEVER KIND OR
NATURE, WHETHER KNOWN OR UNKNOWN, SUSPECTED OR UNSUSPECTED BY BORROWER OR ANY
OBLIGOR, WHICH BORROWER, ANY OBLIGOR, OR ANY SUBSIDIARY MAY HAVE OR WHICH MAY
HEREAFTER ACCRUE RELATED TO ANY ACTIONS OR FACTS OCCURRING PRIOR TO THE THIRD
AMENDMENT EFFECTIVE DATE AGAINST ANY RELEASED PARTY, FOR OR BY REASON OF ANY
MATTER, CAUSE OR THING WHATSOEVER OCCURRING ON OR PRIOR TO THE THIRD AMENDMENT
EFFECTIVE DATE, WHICH RELATE TO, IN WHOLE OR IN PART, DIRECTLY OR INDIRECTLY THE
CREDIT AGREEMENT, ANY HEDGING AGREEMENT, ANY NOTE, ANY SECURITY INSTRUMENT, ANY
OTHER LOAN DOCUMENT OR THE TRANSACTIONS EVIDENCED THEREBY, INCLUDING, WITHOUT
LIMITATION, ANY DISBURSEMENTS UNDER THE CREDIT AGREEMENT, ANY HEDGING AGREEMENT,
ANY NOTES, THE NEGOTIATION OF ANY OF THE CREDIT AGREEMENT, THE SWAP AGREEMENTS,
THE NOTES, OR THE OTHER LOAN DOCUMENTS, THE TERMS THEREOF, OR THE APPROVAL,
ADMINISTRATION, ENFORCEMENT OR SERVICING THEREOF.

 

Page 5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment to be
duly executed effective as of the Third Amendment Effective Date.

 

BORROWER:   REX ENERGY CORPORATION   By:  

/s/ Benjamin W. Hulburt

  Name:   Benjamin W. Hulburt   Title:   President and Chief Executive Officer
ADMINISTRATIVE AGENT:   KEYBANK NATIONAL ASSOCIATION,   as Administrative Agent
and Lender   By:  

/s/ Todd Coker

  Name:   Todd Coker   Title:   Assistant Vice President

 

Third Amendment

Signature Page - 1



--------------------------------------------------------------------------------

LENDERS:   BNP PARIBAS   By:  

/s/ Betsy Jocher

  Name:   Betsy Jocher   Title:   Director   By:  

/s/ Polly Schott

  Name:   Polly Schott   Title:   Director

 

Third Amendment

Signature Page - 2



--------------------------------------------------------------------------------

  SOVEREIGN BANK   By:  

/s/ Robert D. Lanigan

  Name:   Robert D. Lanigan   Title:   Senior Vice President

 

Third Amendment

Signature Page - 3



--------------------------------------------------------------------------------

  ALLIED IRISH BANK   By:  

/s/ David O’Driscoll

  Name:   David O’Driscoll   Title:   AVP   By:  

/s/ Robert Moyle

  Name:   Rob Moyle   Title:   SVP

 

Third Amendment

Signature Page - 4



--------------------------------------------------------------------------------

  M&T BANK   By:  

/s/ David Ladori

  Name:   David Ladori   Title:   Vice President

 

Third Amendment

Signature Page - 5



--------------------------------------------------------------------------------

  CAPITAL ONE, N.A.   By:  

/s/ Peter Shen

  Name:   Peter Shen   Title:  

Assistant Vice President

Capital One Bank, N.A.

 

Third Amendment

Signature Page - 6